NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KAREN MARIE ISAACSON,                           No. 20-35442

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00588-RAJ

 v.
                                                MEMORANDUM*
MARCIA L. FUDGE, Secretary, United
States Department of Housing and Urban
Development; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Karen Marie Isaacson appeals pro se from the district court’s judgment

dismissing for lack of standing her action alleging claims related to a Department

of Housing and Urban Development rule. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Gingery v. City of Glendale, 831 F.3d 1222, 1226

(9th Cir. 2016) (dismissal for lack of standing); Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order) (dismissal as frivolous under 28 U.S.C.

1915(e)(2)(B)(i)). We affirm.

      The district court properly dismissed Isaacson’s action because Isaacson

failed to allege facts sufficient to establish Article III standing. See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (constitutional standing

requires an “injury in fact,” causation, and redressability, and “the injury has to be

fairly . . . trace[able] to the challenged action of the defendant” as opposed to “the

independent action of some third party not before the court” (internal quotation

marks omitted)).

      Appellees’ motion for summary affirmance (Docket Entry No. 17) is denied.

      AFFIRMED.




                                           2                                        20-35442